Exhibit 10.1

June 6, 2008

Mr. Francis C. Boyle

82 Teeter Rock Road

Trumbull, CT 06611

Dear Frank:

We are pleased to confirm our offer and your acceptance of the position of
acting Chief Financial Officer effective June 1, 2008. This letter will confirm
the compensation arrangements incident to this assignment.

Your salary will increase to an annual rate of $400,000 through December 31,
2008 and for up to one year while a search for a Chief Financial Officer is
conducted. You will remain at that annual rate for 90 days following the date of
employment of the successful candidate, at which time your salary will return to
your prior annual salary of $250,000. If the search has not been completed by
March 1, 2009, your salary will return to the annual rate of $250,000 effective
June 1, 2009. You will report to Greg Milzcik, President and Chief Executive
Officer, until such time that a Chief Financial Officer is named.

You will continue to participate in the company’s annual incentive program. Your
target incentive will remain at 35% of salary with a maximum payout of 105% of
salary. However, we will calculate the first five months of your 2008 annual
incentive payment based on your prior annual salary, and the balance of the year
will be based on your new annual salary of $400,000. This proration will
increase your 2008 total cash compensation to $452,625 at targeted levels of
Company performance and to a maximum of $688,875. The payouts to participants
are subject to the provisions of the plan, and are scheduled to be paid in late
February of the year immediately following the plan year (i.e., payouts for the
2008 plan year are expected to be paid in late February 2009).

You will continue to be eligible for consideration for long-term incentive
grants annually. All existing long-term incentive grants are unaffected, and
will continue to be subject to the terms and conditions contained in the
applicable individual grant agreements.



--------------------------------------------------------------------------------

June 6, 2008

Mr. Francis C. Boyle

 

In accordance with the Company’s stock ownership program, your fixed share
guideline will continue to be 31,586 shares. This fixed share amount will not
change regardless of future price fluctuations, and will not be impacted by your
change in salary. The guideline will revert to a multiple of your prior annual
salary of $250,000 if your ownership were to fall below that fixed share
guideline at any time. Ownership includes directly and beneficially owned
shares, and stock retained following the vesting of restricted stock or the
exercise of stock options.

You will also continue to participate in the Company’s Senior Executive Enhanced
Life Insurance Plan (SEELIP), which provides a universal life policy with a
death benefit equal to four times your prior annual salary ($1,000,000) and an
increasing cash value. SEELIP is an individual policy that you own and, as such,
the policy is portable. Barnes Group Inc. pays the premium for as long as you
remain with the Company. We will also provide an additional $600,000 of coverage
(four times the additional $150,000 of salary) through our group term life
program for up to one year.

You will continue as a participant in the Company Vehicles policy (No. 602) as
part of your total compensation package. As you know, that policy is being
revised to incorporate an allowance versus a leased car. We will provide you
with the details of the revised program once it has been finalized later this
month.

You will continue as a participant in the Company’s Salaried Retirement Income
Plan (SRIP), Retirement Benefit Equalization Plan (RBEP), Supplemental Executive
Retirement Plan (SERP), Retirement Saving Plan (RSP) and Employee Stock Purchase
Plan (ESPP), subject to plan limits. The additional salary paid in 2008 and, if
applicable, 2009 will be considered for purposes of all calculations incident to
these plans.

Your participation in the Company’s Memberships, Clubs and Other policy (No.
308), Executive Health Examination program and Financial Planning/Tax
Preparation program will be unaffected by this assignment. The additional
compensation being provided during this assignment will not impact your benefits
under the Severance Agreement (aka Change In Control Agreement), as amended,
dated October 17, 1997, the Executive Separation Pay Plan, Short-Term Disability
policy (No. 509) and Long Term Disability Coverage. All other benefit programs
will be unaffected, although certain coverage levels may increase commensurate
with your increase in salary.

This letter sets forth our offer of employment and is not intended to create an
expressed or implied contract of any kind, nor shall it be construed to
constitute a promise or contract of lifetime or continuing employment. Your
employment with Barnes Group Inc. is at will and may be terminated at any time,
with or without cause, by either you or the Company, subject to the notice
requirements summarized above. The terms of this offer supersede and take the
place of any prior written or oral offers of

 

Page – 2 –



--------------------------------------------------------------------------------

June 6, 2008

Mr. Francis C. Boyle 1

 

employment. Barnes Group Inc. also has the right to change, interpret, withdraw,
or add to any of the policies, benefits, terms or conditions of employment at
any time. The terms and conditions of this letter may only be amended or
modified in writing by myself.

If you have any questions with regard to the above, please call me at
(860) 973-2130 or Martin Van Walsum at (860) 973-2165.

 

Sincerely,

/s/ John R. Arrington

John R. Arrington Senior Vice President, Human Resources

Agreed to and accepted:

 

/s/ F.C. Boyle

    6/6/08 Francis C. Boyle     Date

 

cc: G. Milzcik

S. Gates

 

Page – 3 –